UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6085


OLANDIO RAY WORKMAN,

                    Plaintiff - Appellant,

             v.

METRO PCS MOBILE PHONE COMPANY; MR. RICHARDSON; MR. LEWIS,
Greenville County Sheriff’s Office; GREENVILLE COUNTY SHERIFF’S
OFFICE,

                    Defendants - Appellees.


Appeal from the United States District Court for the District of South Carolina, at
Greenville. R. Bryan Harwell, Chief District Judge. (6:17-cv-01208-RBH)


Submitted: May 23, 2019                                           Decided: May 29, 2019


Before KING and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Olandio Ray Workman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Olandio Ray Workman appeals the district court’s orders accepting the

recommendations of the magistrate judge and dismissing without prejudice his 42 U.S.C.

§ 1983 (2012) complaint. We have reviewed the record and find no reversible error.

Accordingly, we deny Workman’s motions to amend and to stay the appeal and we

affirm for the reasons stated by the district court. Workman v. Metro PCS Mobile Phone

Co., No. 6:17-cv-01208-RBH (D.S.C. July 17, 2018 & Dec. 27, 2018). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2